Citation Nr: 1537526	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Whether the RO properly discontinued the 10 percent rating assigned the Veteran's irritable colon syndrome.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Driever, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to May 1994.

These claims come before the Board of Veterans' Appeals (Board) on appeal of April 2012 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Veteran has properly perfected, but the RO has not certified for appeal, the claim of entitlement to service connection for sleep apnea.  This claim is addressed in the REMAND portion of the decision, below, and REMANDED to the Agency of Original Jurisdiction (AOJ).

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates not only the Veteran's physical claims file, but both electronic records.   


FINDING OF FACT

In a September 2010 rating decision, when the RO granted the Veteran service connection for a hiatal hernia and irritable colon syndrome and assigned those digestive system disabilities separate 30 percent and 10 percent ratings, respectively, it did not correctly apply the pertinent regulatory provisions then in effect.  



CONCLUSION OF LAW

The September 2010 rating decision, in which the RO granted the Veteran service connection for a hiatal hernia and irritable colon syndrome and assigned those digestive system disabilities separate 30 percent and 10 percent ratings, involved CUE.  38 U.S.C.A. §§ 1114, 1155 (West 2014); 38 C.F.R. §§ 3.105(a), (e), 3.350, 3.352, 4.1, 4.3, 4.7, 4.10, 4.14, 4.113, 4.114, Diagnostic Codes (DCs) 7319, 7346 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his or her own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, that there are any outstanding records that VA should obtain on her behalf, or that she should be afforded another VA examination based on the inadequacy of the examination she underwent during the course of this appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  In any event, the VCAA generally does not apply to claims involving CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (claims involving CUE are not conventional appeals, but rather requests for revision of previous decisions, a collateral attack of a final decision, demanding a claimant establish error on the basis of the evidence of record at the time of that decision). 

II.  Analysis

In a rating decision dated September 2010, the RO in Washington D.C. granted the Veteran service connection for a hiatal hernia, assigned that digestive system disability a 30 percent rating, also granted him service connection for irritable colon syndrome, and assigned that digestive system disability a separate 10 percent rating, all effective from January 3, 2005.  

In a rating decision dated January 2012, the RO in Lincoln, Nebraska, determined that the September 2010 rating decision involved clear and unmistakable error (CUE).  The RO described the error as separately rating the irritable colon syndrome 10 percent disabling rather than combining both digestive system disabilities and assigning them one 30 percent rating.  Based on this error, it proposed discontinuing the separate 10 percent rating.  

The RO provided the Veteran the required notice of this intention and opportunity for a hearing on the matter before actually implementing the proposal.  See 38 C.F.R. § 3.105(e) (2014) (when reduction in a rating is considered warranted and the lower rating results in a reduction of compensation payments currently being made, it is necessary to follow certain procedural guidelines to implement the reduction).  

By rating decision dated April 2012, the RO acted as proposed, effective July 1, 2012.  This action resulted in the reduction in the Veteran's combined disability rating from 40 to 30 percent.   

In February 2012 and February 2013 written statements, the Veteran argues that the RO did not commit CUE by assigning the irritable colon syndrome a separate 10 percent rating.  She claims that her irritable colon syndrome and hiatal hernia are totally different conditions rated under DCs 7319 and 7346, DCs that do not allow conditions to be combined.  As such, she requests restoration of the separate 10 percent rating for irritable colon syndrome.  

A disability rating may be reduced; however, the circumstances under which this may occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Once such circumstance occurs when a prior decision awarding the rating is found to involve CUE.  38 C.F.R. § 3.105(a) (2014). 

In determining whether the RO's September 2010 rating decision involves CUE, the Board must consider whether: (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the adjudicator incorrectly applied the statutory or regulatory provisions extant at the time; and (2) the error is undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  A determination that there was CUE in a prior decision must be based on the record and law that existed at the time of the prior adjudication in question.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence that may be used in such determinations); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (CUE is one of fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error). 

Here, in September 2010, the RO was privy to all pertinent facts.  The record at that time included the Veteran's service treatment records, post-service VA and private treatment records and VA examination reports, all of which the RO considered and weighed in granting the Veteran service connection for two digestive system disabilities and determining what ratings to assign the disabilities.  

Unfortunately, in granting two separate ratings, the RO incorrectly applied the regulatory provision then in effect.  Then, disability ratings were determined by evaluating the extent to which a service-connected disability adversely affected a veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two ratings were potentially applicable, the higher rating was to be assigned if the disability picture more nearly approximated the criteria required for that rating; otherwise, the lower rating was to be assigned.  38 C.F.R. § 4.7 (2010).  

Diseases of the digestive system, particularly within the abdomen, differ in site and pathology, but produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  38 C.F.R. § 4.113 (2010).  Consequently, certain co-existing diseases of the digestive system do not lend themselves to separate ratings without violating the principle against pyramiding.  See 38 C.F.R. § 4.113 (2010) (rating the same disability under various diagnoses, which is known as "pyramiding," is to be avoided).  As such, ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 were not to be separately rated.  Rather, the adjudicator was to assign a single rating under the DC reflecting the predominant digestive system disability picture with elevation to the next higher rating where the severity of the overall disability warranted such elevation.  38 C.F.R. § 4.114 (2010). 

The RO determined that the Veteran's predominant digestive system disability was a hiatal hernia and indeed evidence confirmed this, showing that it manifested as heartburn, reflux, radiating chest pain and nausea.  It also showed that the Veteran had irritable bowel syndrome, which manifested as constipation, diarrhea, fecal incontinence and pain.  The RO rated the hiatal hernia under DC 7346 and the irritable colon syndrome under DC 7319, DCs that demanded the assignment of a single rating reflecting the predominant disability picture, in this case, the hiatal hernia.  The RO erred by assigning separate ratings and its error in this regard manifestly changed the outcome of the Veteran's claim.  The RO thus properly discontinued the 10 percent rating assigned the Veteran's irritable colon syndrome in its April 2012 rating decision.  

The Veteran claims that the provision of 38 C.F.R. § 4.114 allowed separate ratings by prohibiting combining conditions.  The Veteran is mistaken.  First, the provision prohibited combining ratings, not conditions.  Second, "combining" does not refer to rating multiple conditions as one, but rather refers to rating disabilities separately and then determining their combined degree of disability under 38 C.F.R. § 4.25 (2010).   

Inasmuch as the RO acted properly in April 2012, when it discontinued the 10 percent rating assigned the irritable colon syndrome, that rating may not be restored.  


ORDER

CUE having been shown, the September 2010 rating decision, in which the RO granted the Veteran service connection for a hiatal hernia and irritable colon syndrome and assigned those digestive system disabilities separate 30 percent and 10 percent ratings, is reversed.   


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claim of entitlement to service connection for sleep apnea, but such action is necessary before the Board can decide this claim.  

The Veteran claims that her sleep apnea initially manifested during service, thereby entitling her to service connection for this condition on a direct basis, as related to service.  During the course of this appeal, the RO assisted the Veteran in support of this claim by obtaining a VA opinion on the etiology of her sleep apnea.  This opinion is unfavorable, but also inadequate to decide this claim.  The VA examiner who offered the opinion acknowledged two lay statements of record indicating that the Veteran snored loudly during service and found that such snoring is not always indicative of sleep apnea.  The examiner indicated that, due to this fact and without other evidence, it would be speculative to link the Veteran's sleep apnea to service, including the loud snoring. 

The examiner failed to discuss the significance of one of the statements indicating that the Veteran often napped during service when she was on her lunch break.  See letter from L.T. dated August 9, 2013.  This comment is significant as symptoms of sleep apnea include not only snoring, but also daytime sleepiness.  As well, since the VA examination, the Veteran has submitted another statement and cited to three websites discussing sleep apnea.  See VA Form 21-4138 (Statement In Support Of Claim) dated May 3, 2015.  These websites provide pertinent information on sleep apnea, including that it may involve daytime sleepiness.  

In addition, although the Veteran properly perfected this claim for appeal, see VBMS, the RO has not yet certified it to the Board for appellate review.  

Accordingly, this claim is REMANDED for the following action:

1.  Forward the case to the VA examiner who, in February 2015, provided an opinion on the etiology of the Veteran's sleep claim.  The purpose of doing so is to obtain an addendum opinion on the same matter.  Ask him to do the following:  

a.  Review the claims file, including: 
(1) his February 2015 opinion; (2) L.T.'s August 9, 2013 written statement indicating that, during service, she often witnessed the Veteran napping during her lunch hour; (3) the Veteran's May 3, 2015 written statement; and (4) the information found in the three websites to which the Veteran cites.   

b.  Indicate in writing in the record that the review contemplated all pertinent evidence.  

c.  Accepting as competent any reports of lay-observable daytime sleepiness, offer an opinion as to whether the Veteran's sleep apnea is at least as likely as not (50 percent or greater probability) related to the Veteran's active service, including not only the loud snoring, but also the daytime sleepiness. 

d.  In offering this opinion, discuss the significance of the websites to which the Veteran referred.  

e.  Provide clear rationale with references to the record.  

2.  Review the addendum opinion to ensure it complies with the above instructions.  If not, return it for correction.

3.  Readjudicate this claim based on all of the evidence of record.  If the claimed benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond thereto before certifying this claim to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on this remanded claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


